Award reversed, with costs against the State Industrial Board to abide the event, on the ground that it covers three injuries for which compensation is made to run consecutively. (Matter of Hoffman v. Chatham E. L., H. & P. Co., 249 N. Y. 433.) The claim is remitted for the Board to take proof whether a binder was issued by the insurance carrier, and if so its effect, and to determine what if any award should be made as against the employer and carrier. Van Kirk, P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur.